Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 15, 17, 18, 21, 24, 25, 28, 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)

1. Li teaches a method for wireless communication at a user equipment (UE), comprising: determining that a network entity supports preconfigured uplink resources (PUR) for uplink data transmissions from the UE using PUR without performing a random access procedure[abstract, par 0068, The method in a base station comprises broadcasting (200) information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receiving (202) a user terminal which performs a cell reselection to the base station; receiving (204) from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station. the user terminal apparatus is configured to switch to utilize the preconfigured uplink resources at the given time instant. Thus, the user terminal does not need to perform a random access procedure in the new cell]; transmitting a PUR request message to the network entity based at least in part on the determining that the network entity supports PUR [par 0088, apparatus to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receive from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station], and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested [par 0080,  For CP solution, new X2 Application Protocol, X2AP, messages for PUR retrieval are proposed. In an embodiment, a new RETRIEVE PUR CONFIGURATION REQUEST message and RETRIEVE PUR CONFIGURATION RESPONSE message are proposed. Further, to enable the new base station to retrieve PUR configuration, in Uu interface signaling, RRCConnectionRequest-NB and RRCEarlyDataRequest-NB may to include the Physical Cell Identity, PCI, and Cell Radio Network Temporary Identifier]; receiving a PUR configuration from network entity that identifies PUR allocated to the UE for the uplink transmissions using PUR [par 0080,  X2AP, messages for PUR retrieval are proposed. In an embodiment, a new RETRIEVE PUR CONFIGURATION REQUEST message and RETRIEVE PUR CONFIGURATION RESPONSE message are proposed. Further, to enable the new base station to retrieve PUR configuration], transmitting the uplink transmission to the network entity using the PUR allocated to the UE [par 0060-0063, user terminal is in the coverage of more than one cells, the preconfigured resource for uplink transmission can be further enhanced as follows: the user terminal apparatus is configured to transmit information on identity of the base stations serving neighboring cells to the base station the user terminal is connected to the user terminal may transmit the information as part of a RRC connection setup to establish the preconfigured uplink resources]. 
 	Li fail to show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR;  wherein the PUR configuration is based at least in part on the PUR request message requesting the new configuration or reconfiguration of resources.
 	In an analogous art Wang show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR [par 0039, the UE 1 may transmit the preconfigured uplink resource reconfiguration request on the preconfigured uplink resource to request the BS 2 to reconfigure the preconfigured uplink resource in the RRC idle mode]; wherein the PUR configuration is based at least in part on the PUR request message requesting the new configuration or reconfiguration of resources [par 0023, the BS 2 may configure a preconfigured uplink resource (PUR) that is suitable for the UE 1 according to the traffic pattern of the UE 1 after receiving the preconfigured uplink resource request message 106, and indicate the preconfigured uplink resource through the configuration message 206].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.

2. Li and Wang discloses the method of claim 1, Li  fail to show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions
 	In an analogous Wang show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions [par 0032, To be more specific, when the UE 1 transmits the uplink message on the preconfigured uplink resource, the uplink message may carry the release assistance information to inform the BS 2 about whether there exists a corresponding downlink message (e.g., a higher layer acknowledgement message) related to the uplink message which is transmitted by the UE 1. If the BS 2 learns that no corresponding downlink message exists by the release assistance information, then the BS 2 will respond the UE 1 immediately after the uplink message is received successfully without waiting for a response from the core network (e.g., the mobility management entity (MME))].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Li, and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption

3. Li and Wang conveys the method of claim 2, Li fail to show wherein the layer two or layer three acknowledgment from the network entity is provided via one or more of a medium access control (MAC) control element (MAC-CE), a radio link control (RLC) status report, a packet data convergence protocol (PDCP) status report, a radio resource control (RRC) message, or any combinations thereof
 	In an analogous art Wang show wherein the layer two or layer three acknowledgment from the network entity is provided via one or more of a medium access control (MAC) control element (MAC-CE), a radio link control (RLC) status report, a packet data convergence protocol (PDCP) status report, a radio resource control (RRC) message, or any combinations thereof [abstract, The UE performs a random access (RA) procedure with the BS in a radio resource control (RRC) idle mode. The UE transmits a preconfigured uplink resource request message to the BS and receives a configuration message indicating a preconfigured uplink resource from the BS. The UE starts a time alignment timer (TAT) which is used for the RRC idle mode in response to the RA procedure].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Li, and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption


7. Li and Wang demonstrate the method of claim 1, wherein system information block (SIB) indicates PUR support by the network entity [Par 0036, 0037, the apparatus is configured to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells. he base station may broadcast information for enabling dedicated PUR release for neighboring cells].

8. Li and Wang disclose the method of claim 7, Li fail to show wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof
 	In an analogous art Li show wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof [par 0031, 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because the response message may carry an HARQ process ID when the response message indicates the retransmission of the uplink message

15. Li, and Wang disclose the method of claim 1, Li fail to show wherein the uplink data transmissions from the UE are transmitted using a radio resource control (RRC) PUR message 
 	In an analogous art Wang show wherein the uplink data transmissions from the UE are transmitted using a radio resource control (RRC) PUR message [abstract, The UE performs a random access (RA) procedure with the BS in a radio resource control (RRC) idle mode. The UE transmits a preconfigured uplink resource request message to the BS and receives a configuration message indicating a preconfigured uplink resource from the BS. The UE starts a time alignment timer (TAT) which is used for the RRC idle mode in response to the RA procedure].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Li, and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption


17. Li defines a method for wireless communication at a network entity, comprising: identifying a set of preconfigured uplink resources (PUR) for uplink transmissions from a user equipment (UE) to the network entity without performing a random access procedure [abstract, par 0068, The method in a base station comprises broadcasting (200) information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receiving (202) a user terminal which performs a cell reselection to the base station; receiving (204) from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station. the user terminal apparatus is configured to switch to utilize the preconfigured uplink resources at the given time instant. Thus, the user terminal does not need to perform a random access procedure in the new cell]; transmitting an indication of the set of PUR to one or more UEs in a system information block[par 0072, 0088,  The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold. apparatus to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receive from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station]; determining a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink transmissions using[par 0080,  X2AP, messages for PUR retrieval are proposed. In an embodiment, a new RETRIEVE PUR CONFIGURATION REQUEST message and RETRIEVE PUR CONFIGURATION RESPONSE message are proposed. Further, to enable the new base station to retrieve PUR configuration], 
and transmitting the PUR configuration to the first UE[par 0060-0063, user terminal is in the coverage of more than one cells, the preconfigured resource for uplink transmission can be further enhanced as follows: the user terminal apparatus is configured to transmit information on identity of the base stations serving neighboring cells to the base station the user terminal is connected to the user terminal may transmit the information as part of a RRC connection setup to establish the preconfigured uplink resources]. 
 	Li fail to show receiving a PUR request message from a first UE, wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested; wherein the PUR configuration is based at least in part on the PUR request message requesting the new configuration or reconfiguration of resources
 	In an analogous art Wang show receiving a PUR request message from a first UE, wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR[par 0039, the UE 1 may transmit the preconfigured uplink resource reconfiguration request on the preconfigured uplink resource to request the BS 2 to reconfigure the preconfigured uplink resource in the RRC idle mode]; and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested [par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message]; wherein the PUR configuration is based at least in part on the PUR request message requesting the new configuration or reconfiguration of resources[par 0023, the BS 2 may configure a preconfigured uplink resource (PUR) that is suitable for the UE 1 according to the traffic pattern of the UE 1 after receiving the preconfigured uplink resource request message 106, and indicate the preconfigured uplink resource through the configuration message 206].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.

18. Li and Wang creates the method of claim 17, Li fail to show wherein the determining the PUR configuration further comprises: determining whether the PUR request message Is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request a layer one HARQ acknowledgment of PUR transmissions
 	In analogous Wang show wherein the determining the PUR configuration further comprises: determining whether the PUR request message Is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request a layer one HARQ acknowledgment of PUR transmissions[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


21. Li and Wang defines the method of claim 17, Li fail to show wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof 
 	In an analogous art Wang show wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof [par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


24. Li conveys an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor [par 0104,  a combination of processor(s) or (ii) portions of processor(s)/software including digital signal processor(s), software, and memory(ies) that work together to cause an apparatus to perform various functions, and (c) circuits, such as a microprocessor(s) or a portion of a microprocessor(s), that require software or firmware for operation], to cause the apparatus to: receive a system information block from a network entity; determine, based at least in part on the system information block, that the network entity supports preconfigured uplink resources (PUR) for uplink transmissions from the UE using PUR without performing a random access procedure[par 0072, 0088,  The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold. apparatus to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receive from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station]; transmit a PUR request message to the network entity based at least in part on the determining that the network entity supports PUR[par 0088, apparatus to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receive from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station], receive a PUR configuration from the network entity that identifies PUR allocated to the UE for the uplink transmissions using PUR[par 0080,  X2AP, messages for PUR retrieval are proposed. In an embodiment, a new RETRIEVE PUR CONFIGURATION REQUEST message and RETRIEVE PUR CONFIGURATION RESPONSE message are proposed. Further, to enable the new base station to retrieve PUR configuration], and transmit the uplink transmissions to the network entity using the PUR allocated to the UE[par 0060-0063, user terminal is in the coverage of more than one cells, the preconfigured resource for uplink transmission can be further enhanced as follows: the user terminal apparatus is configured to transmit information on identity of the base stations serving neighboring cells to the base station the user terminal is connected to the user terminal may transmit the information as part of a RRC connection setup to establish the preconfigured uplink resources]. 
 	Li fail to show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR; and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested; wherein the PUR configuration is based at least in part on the PUR request message that requests the new configuration or reconfiguration of resources; 
 	In an analogous Wang show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR [par 0039, the UE 1 may transmit the preconfigured uplink resource reconfiguration request on the preconfigured uplink resource to request the BS 2 to reconfigure the preconfigured uplink resource in the RRC idle mode]; and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message]; wherein the PUR configuration is based at least in part on the PUR request message that requests the new configuration or reconfiguration of resources[par 0023, the BS 2 may configure a preconfigured uplink resource (PUR) that is suitable for the UE 1 according to the traffic pattern of the UE 1 after receiving the preconfigured uplink resource request message 106, and indicate the preconfigured uplink resource through the configuration message 206].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


25. Li and Wang disclose the apparatus of claim 24, Li fail to show wherein the instructions are further executable by the processor to cause the apparatus to: format the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a or to request the layer one HARQ acknowledgment of PUR transmissions
 	In an analogous art Wang show wherein the instructions are further executable by the processor to cause the apparatus to: format the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a or to request the layer one HARQ acknowledgment of PUR transmission[par 0031, 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because the response message may carry an HARQ process ID when the response message indicates the retransmission of the uplink message


28. Li creates an apparatus for wireless communication at a network entity, comprising: a processor, memory in electronic communication with the processor [par 0105, As a further example, as used in this application, the term ‘circuitry’ would also cover an implementation of merely a processor (or multiple processors) or a portion of a processor and its (or their) accompanying software and/or firmware]; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a set of preconfigured uplink resources (PUR) for uplink transmissions from a user equipment (UE) to the base station network entity without performing a random access procedure[abstract, par 0068, The method in a base station comprises broadcasting (200) information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receiving (202) a user terminal which performs a cell reselection to the base station; receiving (204) from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station. the user terminal apparatus is configured to switch to utilize the preconfigured uplink resources at the given time instant. Thus, the user terminal does not need to perform a random access procedure in the new cell]; transmit an indication of the set of PUR to one or more UEs in a system information block; receive a PUR request message from a first UE[par 0072, 0088,  The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold. apparatus to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells; receive from a user terminal a request to utilize dedicated preconfigured uplink resources, the request comprising Physical Cell Identity of the previous base station with which the user terminal utilized dedicated preconfigured uplink resources prior camping on the base station and the User Equipment Identification of the user terminal in the previous base station]; determine a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink transmissions using PUR par 0080,  X2AP, messages for PUR retrieval are proposed. In an embodiment, a new RETRIEVE PUR CONFIGURATION REQUEST message and RETRIEVE PUR CONFIGURATION RESPONSE message are proposed. Further, to enable the new base station to retrieve PUR configuration],, and transmit the PUR configuration to the first UE [par 0060-0063, user terminal is in the coverage of more than one cells, the preconfigured resource for uplink transmission can be further enhanced as follows: the user terminal apparatus is configured to transmit information on identity of the base stations serving neighboring cells to the base station the user terminal is connected to the user terminal may transmit the information as part of a RRC connection setup to establish the preconfigured uplink resources]. 
 	Li fail to show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station network entity of the one or more subsequent uplink transmissions using PUR is requested; wherein the PUR configuration is based at least in part on the PUR request message that requests the new configuration or reconfiguration of resources;
 	In an analogous art Wang to show wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR[par 0039, the UE 1 may transmit the preconfigured uplink resource reconfiguration request on the preconfigured uplink resource to request the BS 2 to reconfigure the preconfigured uplink resource in the RRC idle mode]; and indicates whether a radio resource control message for acknowledgment of reception at the base station network entity of the one or more subsequent uplink transmissions using PUR is requested[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message]; wherein the PUR configuration is based at least in part on the PUR request message that requests the new configuration or reconfiguration of resources[par 0023, the BS 2 may configure a preconfigured uplink resource (PUR) that is suitable for the UE 1 according to the traffic pattern of the UE 1 after receiving the preconfigured uplink resource request message 106, and indicate the preconfigured uplink resource through the configuration message 206].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.

29. Li and Wang provide the apparatus of claim 28, Li fail to show wherein the instructions are further executable by the processor to cause the apparatus to: determine whether the PUR request message is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request the layer one HARQ acknowledgment of PUR transmissions
 	In an analogous art Wang show wherein the instructions are further executable by the processor to cause the apparatus to: determine whether the PUR request message is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request the layer one HARQ acknowledgment of PUR transmissions[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.


30. Li and Wang create the apparatus of claim 28, Li fail to show wherein the instructions are further executable by the processor to cause the apparatus to: receive a first uplink data transmission using the PUR allocation for the first UE; and transmit, based at least in part on the determined PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station
 	In an analogous art Wang show wherein the instructions are further executable by the processor to cause the apparatus to: receive a first uplink data transmission using the PUR allocation for the first UE; and transmit, based at least in part on the determined PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.

31. Li and Wang disclose the method of claim 17, further comprising: indicating, in the system information block, that the base station supports PUR for uplink transmissions from the UE without performing a random access procedure[Li par 0036, 0037, the apparatus is configured to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells. he base station may broadcast information for enabling dedicated PUR release for neighboring cells].


5.  	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)  further view of Krishnamurthy et al. (U.S. Pub No. 2013/0301434 Al).

5.  Li and Wang  creates the method of claim 4, further comprising: Li and Wang fail to show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to receiving the acknowledgment from the network entity.
 	In an analogous art Krishnamurthy show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to receiving the acknowledgment from the network entity [par 0061, Therefore, UE can indicate that an RLF has occurred (or near occurrence) to the eNB. The UE can suspend UL until T310 expires and then attempt RRC connection reestablishment if the EPDCCH is not configured before the timer expires. Alternatively, the UE can continue transmission on the UL until 1310 timer expires and stop UL transmission if EPDCCH is not re-configured and the timer expires. The ACK/NACK PUCCH resources available to the UE to transmit uplink signals can be configured via higher layer signaling. Thus, if such resources are available, the UE may use those resources for sending an indication to the eNB that an RLF has occurred}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Li, Wang, and Krishnamurty because a method for determining radio link quality, involves receiving at least two reference signals.


6.  	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Earnshaw et al. (U.S. Pub No. 2013/0235768 Al).

6. Li and Wang disclose the method of claim 4, Li fail to show further comprising: receiving the acknowledgment from the network entity.
 	In an analogous art Wang show further comprising: receiving the acknowledgment from the network entity[par 0052, Specifically, the BS 2 informs the UE 1 of the release of the preconfigured uplink resource through one of system information, a paging message, scheduled paging DCI, an RRC message and an HARQ-ACK message];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.
 	 Li and Wang fail to show discontinuing the retransmission timer. In an analogous art Earnshaw show and discontinuing the retransmission timer [par 0035, if the new MAC PDU does include BSR information up to and including the last event that triggered a BSR or includes all pending data available for transmission, the MAC layer at the UE may cancel all pending SRs and stop the SR prohibit timer at step 616].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Li, Wang, and Earnshaw because latency may be avoided when opportunities for SR transmissions occur at a later instance because the UE need not wait until the SR prohibit timer expires before transmitting the pending SR.


7.  	Claims 9, 10, 13, 19, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Lee et al. (U.S. Pub No. 2018/0198572 Al).

9. Li and Wang disclose the method of claim 8, Li and Wang fail to show wherein the PUR configuration provides an explicit indication of an AM PUR allocation ora UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR allocation to the UE, and wherein the implicit indication is based at least in part on one or more of a requested mode in the PUR request message, a default mode of operation, an indicated capability of the network entity, or any combinations thereof.
 	In an analogous art Lee show wherein the PUR configuration provides an explicit indication of an AM PUR allocation or a UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR allocation to the UE, and wherein the implicit indication is based at least in part on one or more of a requested mode in the PUR request message, a default mode of operation, an indicated capability of the network entity, or any combinations thereof [Lee par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of  Wang, Li, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACKk) information at a User Equipment (UE) in a wireless communication system

10. Vos and Li describe the method of claim 1, Li and Wang fail to show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request, and wherein the implicit request is based at least in part on a default mode of operation or an indicated capability of the network entity.
 	In an analogous art Lee show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments [Lee, par 0126, 2 PUCCH resource index for ACK/NACK transmission is a signaling value received from a higher layer, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request [par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme},
wherein the requested type of acknowledgments of PUR transmissions ts an explicit request or an implicit request, and wherein the implicit request is based at least in part on a default mode of operation or an indicated capability of the network entity |par 0121, In the 3GPP LTE system, the UE receives a data unit (e.g., PDSCH) from the BS and transmits ACK/NACK to the data unit to the BS through implicit PUCCH resources decided by PDCCH resources carrying scheduling information for the data unit].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.

13. Li and Wang teaches the method of claim 1, Li and Wang fail to show wherein the transmitting the PUR request message to the network entity is performed via uplink resources provided to the UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof
 	In an analogous art Lee show wherein the transmitting the PUR request message to the network entity is performed via uplink resources provided to the UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel! state information maybe transmitted using PUCCH format 2/2a/2b, when the
ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.

19. Li and Wang provide the method of claim 18, Li and Wang fail to show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the network entity
 	In an analogous art Lee show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the network entity [Lee, par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE
maybe allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RAC signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACk) information at a User Equipment (UE) in a wireless communication system.


22. Li and Wang discloses the method of claim 17,  Li and Wang fail to show wherein the PUR request message Is received from the first UE via uplink resources provided to the first UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof
 	In an analogous art Lee show wherein the PUR request message is received from the first UE via uplink resources provided to the first UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel state information maybe transmitted using PUCCH format 2/2a/2b, when the ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Wang, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACk) information at a User Equipment (UE) in a wireless communication system.

26. Vos provide the apparatus of claim 24, Vos and Li fail to show wherein the instructions are further executable by the processor to cause the apparatus to: initiate a retransmission timer responsive to transmitting a first uplink transmission to the network entity; and monitor, during a time period associated with the retransmission timer, for an acknowledgment from the network entity that indicates the first uplink transmission was received at the network entity.
 	In an analogous art Lee show wherein the instructions are further executable by the processor to cause the apparatus to: initiate a retransmission timer responsive to transmitting a first uplink transmission to the network entity; and monitor, during a time period associated with the retransmission timer, for an acknowledgment from the network entity that indicates the first uplink transmission was received at the network entity [Lee, par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE may be allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RAC signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Wang and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.


8.  	Claims 11, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)in further view of Huang et al. (U.S. Pub No. 2018/076340 All).

11. Li and Wang display the method of claim 1, Li and Wang fail to show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization, and the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested.
 	In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Li, Wang, and Haung because this would provide performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality.
  

23. Li and Wang conveys the method of claim 17,  Li and Wang fail to show wherein the first UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization, and the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested.
 	In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Li, Wang, and Haung because this would provide performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality.

9.  	Claims 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)in further view of Johansson et al. (U.S. Pub No. 2013/0084869 Al).

12. Li and Wang defines the method of claim 1, Li and Wang fail to show further comprising: identifying data traffic at the UE to be transmitted using the PUR; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic.
 	In an analogous art Johansson show further comprising: identifying data traffic at the UE to be transmitted using the PUR [par 0013, From the network perspective, upon receiving and evaluating information contained in the traffic indicator, the network triggers a QoS modification procedure by applying one or more QoS modification algorithms]; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic [par 0053, 0061, Such functions including detecting traffic-related information, such as identifying the special UE or detecting background traffic; modifying QoS algorithms, Upon receiving the traffic information, at point 515, eNB-1 502 uses the information to optimize Uu efficiency of UE 501, such as changing scheduling priority for UE 501. eNB-1 502 may determine to apply a different or relaxed QoS requirement upon detecting or determining one or more of the traffic indictors, such as a traffic history is evaluated to be background traffic or sparse traffic, a low power consumption is preferred].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Li, Wang, and Johansson because this provides a method for a user equipment (UE) to indicate traffic-related information to a network.


10.  	Claims 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of  Wang et al. (U.S. Pub No. 2020/0107396 A1) in further view of Griot et al. (U.S. Pub No. 2016/0374048 All).

14. Li and Wang discloses the method of claim 1,  Li and Wang fail to show wherein the UE is in an idle mode prior to transmitting the uplink data transmissions using PUR and returns to the idle mode upon completion of the uplink data transmissions.
 	In an analogous art Ginot show wherein the UE is in an idle mode prior to transmitting the uplink data transmissions using PUR and returns to the idle mode upon completion of the uplink data transmissions [abstract, The UE may be in idle mode prior to the small data transmission, and in some examples may return to idle mode following the transmission of the small data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Li, Wang, and Griot because this provides improved systems, methods, and/or apparatuses for transmission of small data packets through a paging procedure in a Machine Type Communication (MTC) or cellular internet of things (CloT) system.

11.  	Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2021/0345372 A1) in view of Wang et al. (U.S. Pub No. 2020/0107396 A1)in further view of Montojo et al. (U.S. Pub No. 2012/01 138328 Al).

16. Li and Wang provides the method of claim 1, Li fail to show wherein: the UE has a prior PUR allocation prior to the transmitting the PUR request message, and the PUR request message requests a reconfiguration of the prior PUR allocation 
 	In an analogous Wang show wherein: the UE has a prior PUR allocation prior to the transmitting the PUR request message, and the PUR request message requests a reconfiguration of the prior PUR allocation[par 0039, the UE 1 may transmit the preconfigured uplink resource reconfiguration request on the preconfigured uplink resource to request the BS 2 to reconfigure the preconfigured uplink resource in the RRC idle mode];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Wang because this  provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.
 	 Li and Wang fail to show the PUR configuration indicates the PUR request is rejected by the network entity; and the UE, responsive to the rejected PUR request, performs one of releasing an existing PUR allocation, maintaining the prior PUR allocation, or requesting other uplink resources from the network entity.
 	In an analogous art Montojo show the PUR configuration indicates the PUR request is rejected by the base station; and the UE, responsive to the rejected PUR request, performs one of releasing an existing PUR allocation, maintaining the prior PUR allocation, or requesting other uplink resources from the base station [par 0101, A module 1066 may determine which type(s) of control information to receive on the PUCCH and/or PUSCH in the subframe. A module 1054 may obtain ACK/NACK from the PUCCH or PUSCH (as indicated by module 1066), perform unbundling if necessary, and provide indications to terminate or continue transmission of each packet. A module 1060 may process CSI from the PUCCH or PUSCH (as also indicated by module 1066). Module 1060 may determine the number of packets to send, determine a precoding matrix or vector to use for data transmission to UE 120x, and select a modulation and coding scheme (MCS) for each packet to transmit to UE 120x based on the CS/].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Li, Wang, and Montojo because a base station may determine the current configuration for concurrent transmission of the control channel and the shared channel by the UE.



Response to Arguments

Vos, Li, Wang, Vos, Krishnamurthy, Earnshaw, Lee '572, Lee '301, Huang, Johansson, Griot, and Montojo—alone or in any combination—do not teach or suggest “wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested,” as recited in amended independent claim 1.
The cited portion of Vos does not discuss “the PUR request message requests a new configuration or reconfiguration of resources.” Nor does an “indication that [the UE] is expecting DL data packets during a configuration” teach or suggest an indication “whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested,” as recited in amended independent claim 1.
Therefore, the newly cited passage of Vos does not teach or suggest “the PUR request message requests a new configuration or reconfiguration of resources,” as recited in amended independent claim 1.


The applicant’s arguments are moot in view of newly rejected claims.


However, as described above, the Vos does not teach or suggest a UE sending a PUR request message.

The examiner respectfully disagrees the claim was rejected by Vos in view of Li. Li discloses UE sending a PUR request in paragraph 0071, 0072,


Therefore, Vos does not teach or suggest “transmitting a PUR request message to the network entity based at least in part on the determining that the network entity supports PUR, wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested,” as recited in amended independent claim 1.

The examiner respectfully disagrees applicant argument are moot in regards to transmitting a PUR request message to the network entity based at least in part on the determining that the network entity supports PUR, wherein the PUR request message requests a new configuration or reconfiguration of resources for one or more subsequent uplink transmissions using PUR.
 	Vos discloses an indication whether a radio resource control message for acknowledgment of reception at the network entity of the one or more subsequent uplink transmissions using PUR is requested. Paragraph 0045 shows, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement. In this manner the UE is configured to receive the DL data packets from the network node, such as a base station, eNB or gNB. In addition, the UE is further able to transmit UL packets as it is in the connected mode. In some embodiments, the UE may optionally indicate an expected duration for receiving the DL data transmission. By indicating the expected duration for receiving the DL transmission,


Li does not teach or suggest “requesting the new configuration or reconfiguration of resources” because in the cited passage of Li, the user terminal merely switches dedicated PUR resources from one base station to a new base station.
Li does not teach or suggest “requesting the new configuration or reconfiguration of resources” because in the cited passage of Li, the user terminal merely switches dedicated PUR resources from one base station to a new base station.
Therefore, for at least these reasons, amended dependent claim 2 is allowable over any combination of Vos, Li, Wang, Krishnamurthy, Earnshaw, Lee'S72, Lee’301, Huang, Johansson, Griot, and Montojo. Amended dependent claims 18, 25, and 29 include features similar to those of amended dependent claim 2 and are likewise allowable for at least similar reasons.

The applicant’s argument is moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468